—Judgment, Supreme Court, New York County (Rena Uviller, J., on pretrial motions; Herbert Altman, J., at hearing; Michael Obus, J., at jury trial and sentence), rendered March 27, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The identifications of defendant by the purchasing and “ghost” undercover officers were properly found to be confirmatory notwithstanding the passage of IV2 hours between their encounter with defendant in the buy and bust operation and the identifications (see, People v Montgomery, 88 NY2d 926; People v Roberts, 79 NY2d 964). We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J. P., Wallach, Rubin, Andrias and Saxe, JJ.